Pee curiam :
The court is of the opinion that inasmuch as it is made the duty of Circuit and District Courts to determine whether a witness or a juror is entitled to be paid, and to make the necessary orders therefor (Rev. Stat.,4§ 855), those courts are necessarily invested with power and discretion to determine in what manner the facts shall be ascertained, and the form in which every order shall be made. It may be that in some instances a number of witnesses or jurors can be grouped in one report or in one order, and that in others they should be acted upon severally; and every court must determine for itself which course should be pursued.
*125But the court is also of the opiuiou that a marshal cannot prescribe the form of voucher upon which he will pay witnesses and jurors, and that that discretion is properly exercised by the authority which has power to pass upon his accounts, the Comptroller of the Treasury. The seal which was affixed to these vouchers was the seal of the court, and not the seal of the clerk. The seal of a court is affixed to writs and exemplifications, and authenticates the utterance of the court to persons beyond itself. The marshal, like the clerk, was an officer of the court, by law required to attend each sitting of the court (Rev. Stat., § 787), and in the eye of the law was equally cognizant of the orders of the court. For the court to exemplify its orders to its officers by its seal was to exemplify them to itself. If the Comptroller of the Treasury had prescribed an exemplified copy of every order under seal as the only voucher to be recognized by the accounting officers, the marshal would have been justified in demanding them and the clerk would have been entitled to remuneration for making them; but in the face of the very plain instructions given by the Comptroller it is not perceived that the marshal had the slightest authority to throw this additional labor upon the clerk or this additional expense upon the Government.
The judgment of the court is that the claimant recover for reports made to the district court and for unexemplified copies of orders furnished to the marshal the sum of $70.75.